Case 1l-Ly-42Z500/-nnl DOCof Filed Os/l¢2iz0 Entered Vof/icicO LoicUlcey

David A. Feinerman, Esq.

2765 Coney Island Avenue, 2" floor
Brooklyn, New York 11235

Tel: (718) 646-4800

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

X
In re:
Case No. 1-19-42357-nhl
New Café Minutka, Inc.
d/b/a as Home Cooking Café Chapter 11
Debtor.
x

OBJECTION TO MOTION OF DEBTOR, NEW CAFE MINUTKA, INC.
TO DISALLOW CLAIM NO. 7 OF SHAROF AMINOV

BACKGROUND

1. On January 14, 2019, a complaint was filed in the United States District Court, Eastern
District of New York against the debtor, Home Made Cooking Café.

2. The debtor was served with the summons and complaint on January 30, 2019

3. The debtor’s attorney filed a Notice of Appearance on February 26, 2019 and said
attorney also requested an extension of time to file an answer.

4. The debtor’s attorney filed a motion to dismiss on jurisdictional grounds, but the motion
was Stayed once the within Chapter 11 bankruptcy proceeding was filed.

5. The plaintiffs in said action, ERKIN RAYSHANOV and SHAROF AMINOV, had also filed an
amended complaint in said action, which is annexed hereto as Exhibit A.

6. The complaint of the plaintiffs, ERKIN RAYSHANOV and SHAROF AMINOV contained
allegations of the debtor’s failure to pay proper minimum wage and overtime salaries in

violation of the Fair labor Standards Action and New York Labor Law.
Case 1l-Ly-42Z500/-nnl DOCof Filed Os/l¢2iz0 Entered Vof/icicO LoicUlcey

7. The complaint clearly alleges that the plaintiffs, who are creditors in the within Chapter
11 proceeding, worked approximately 90 hours per week and were not paid the legally
required minimum wage and overtime.

8. The debtor’s attorneys, both in the District Court proceeding and the within Bankruptcy
proceeding admitted that the claims of ERKIN RAYSHANOV and SHAROF AMINOV was the only
reason the debtor filed for Bankruptcy.

9. The debtor was fully aware of the claims of the creditors ERKIN RAYSHANOV and
SHAROF AMINOV.

10. The proof of claims filed with the Court contained all of the necessary requirements
pursuant to Bankruptcy Rule 3001.

11. At any time, the debtor’s attorney could have requested an explanation as to how the
amounts of claims were calculated.

12. At the 341 meeting of creditors, the debtor’s attorney was advised of the creditor's
claims and the creditor’s attorney was prepared to discuss settlement of the claims at any
time.

13. Up until the filing of the debtor’s motion to disallow the fully legitimate claims of the
creditors, the debtor’s attorney has never once attempted to discuss the claims.

14. For practical purposes, the following is a breakdown of creditor SHAROF AMINOV’s
claim for unpaid wages.

a. Creditor AMINOV worked ninety-one (91) hours per week from May 1, 2017

through December 31, 2018.
Case 1l-Ly-42Z500/-nnl DOCof Filed Os/l¢2iz0 Entered Vof/icicO LoicUlcey

b. In 2017, minimum wage was $11,.00 per hour and overtime was $16.50 per
hour over 40 hours. At 91 hours per week, salary should have been
$1,281.50 per week. Creditor AMINOV should have received $41,008.00 in
salary for 32 weeks.

c. In 2018, minimum wage was $13.00 per hour and overtime was $19.50 per
hour over 40 hours. At 91 hours per week, salary should have been
$1,514.50 per week. Creditor should have received $78,754.00 in salary for
52 weeks.

d. Creditor was only paid $12,800 for the entire employment period, which left
a balance of $106,902.00 in unpaid wages.

e. According to the FLSA, creditor is entitled to liquidated damages of
$106,902.00, which leaves a total due of $213,924.00.

f. Creditor AMINOV is also entitled to $5,00.00 in statutory penalties pursuant
to New York Labor Law for debtor’s failure to provide accurate wage
statements. Creditors were paid in cash.

g. Total claim is $218,924.00

15. The debtor’s attorney argues that the creditor has failed to provide any proof as to their
claims. The debtor paid the creditors in cash and never supplied payroll statements, checks or
any other required tax forms.

16. In the District Court proceeding, the debtor would be required to provide payroll

records to contradict any claims of the creditors. Unfortunately, the creditors do not possess
Case 1l-Ly-42Z500/-nnl DOCof Filed Os/l¢2iz0 Entered Vof/icicO LoicUlcey

any documentation to support their claims because the debtor failed to provide any as required
by law.
17. In fact, the statutory penalty of $5,000.00, which is made part of the creditors claim is
imposed by New York Labor Law for the debtor’s failure to provide wage statements.
18. The debtor’s attorney’s assertion that no documentation was provided is disingenuous
since she is well aware that the creditors were paid in cash and that no payroll records exist.
19. In conclusion, the debtor-s motion to disallow creditor’s claim #6 should be denied in all
respects.
Dated: March 10, 2020
Brooklyn, New York
Respectfully submitted,
s/_ DF 3320
David A. Feinerman, Esq.
2765 Coney Island Avenue, 2" floor
Brooklyn, New York 11235

(718) 646-4800

Attorney for Creditor SHAROF AMINOV
